REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related systems, methods and computer program product for self-executing Contracts management application.

Prior art for was found for the claim as follows:
Re. Claim 1,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations:
A method of contract management (Kogut: Abstract.) comprising:
receiving a contract creation request through one or more applications at a server (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.); 
identifying and analyzing a set of parameters (i.e., contract parameters) associated with the request by a bot of an Al engine (Kogut: Fig. 1 & Paras. [0018]-[0019] disclose a contract analyzer program 104 [i.e., operates as AI engine and bot of AI engine] identifies and analyzes contract parameters associated with the request.); 
based on analysis of the parameters, determining one or more required data attributes (i.e., clauses or clause language) and generating at least one data script (i.e., natural language annotations) configured to process the request by the Al engine (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract.); 
identifying, by a processor (Fig. 5, 504) coupled to the AI engine, position of the data attributes (i.e., clause language) in a contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
in response to receipt of at least one change in the contract template from one or more negotiating entities (i.e., other parties), identifying by a recommendation engine coupled to the processor (504) and a crawler, risk associated with the at least one change wherein the crawler is initiated to identify and process the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).
	Schäfer et al., (US 2019/0354582 A1) disclose a switching-based processing logic, wherein the switching-based processing logic includes dynamic identification of a path for processing of the request based on the at least data script (Schäfer: Para. [0024] discloses the named entity recognizer may be configured to identify a document type for the document 102 and the text 108 and switch between heuristics and machine learning models 112 based on the document type.).

Prior art for was found for the claim as follows:
Re. Claim 7,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations: 
A method of contract management (Kogut: Abstract.) comprising:
receiving a contract creation request through one or more applications at a server (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.); 
identifying and analyzing a set of parameters (i.e., contract parameters) associated with the request by a bot of an Al engine (Kogut: Fig. 1 & Paras. [0018]-[0019] disclose a contract analyzer program 104 [i.e., operates as AI engine and bot of AI engine] identifies and analyzes contract parameters associated with the request.); 
based on analysis of the parameters, determining one or more required data attributes (i.e., clauses or clause language) and generating at least one data script (i.e., natural language annotations) configured to process the request by the Al engine (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract.); 
identifying, by a processor (Fig. 5, 504) coupled to the AI engine, position of the data attributes (i.e., clause language) in a contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
in response to receipt of at least one change in the contract template from one or more negotiating entities (i.e., other parties), identifying by a recommendation engine coupled to the processor (504) and a crawler, risk associated with the at least one change wherein the crawler is initiated to identify and process the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).











Prior art for was found for the claim as follows:
Re. Claim 9,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations: 
A method of contract management (Kogut: Abstract.) comprising:
receiving a contract creation request through one or more applications at a server (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.); 
identifying and analyzing a set of parameters (i.e., contract parameters) associated with the request by a bot of an Al engine (Kogut: Fig. 1 & Paras. [0018]-[0019] disclose a contract analyzer program 104 [i.e., operates as AI engine and bot of AI engine] identifies and analyzes contract parameters associated with the request.); 
based on analysis of the parameters, determining one or more required data attributes (i.e., clauses or clause language) and generating at least one data script (i.e., natural language annotations) configured to process the request by the Al engine (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract.); 
identifying, by a processor (Fig. 5, 504) coupled to the AI engine, position of the data attributes (i.e., clause language) in a contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
in response to receipt of at least one change in the contract template from one or more negotiating entities (i.e., other parties), identifying by a recommendation engine coupled to the processor (504) and a crawler, risk associated with the change wherein the crawler is initiated to identify and process the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).
Khatib et al., (US 2020/0099530 A1) disclose extracting one or more data elements of a data object by processing one or more text surrounding the data elements wherein the data attributes are extracted by executing a sentence level segmentation of the data object and classification of each sentence into a data attribute category (Khatib: Paras. [0086]-[0087], [0090] disclose extracting one or more data elements of a data object by processing one or more text surrounding the data elements wherein the data attributes are extracted by executing a sentence level segmentation of the data object and classification of each sentence into a data attribute category.).

Prior art for was found for the claim as follows:
Re. Claim 15,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations: 
A method of contract management (Kogut: Abstract.) comprising:
receiving a contract creation request through one or more applications at a server (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.); 
identifying and analyzing a set of parameters (i.e., contract parameters) associated with the request by a bot of an Al engine (Kogut: Fig. 1 & Paras. [0018]-[0019] disclose a contract analyzer program 104 [i.e., operates as AI engine and bot of AI engine] identifies and analyzes contract parameters associated with the request.); 
based on analysis of the parameters, determining one or more required data attributes (i.e., clauses or clause language) and generating at least one data script (i.e., natural language annotations) configured to process the request by the Al engine (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract.);
identifying, by a processor (Fig. 5, 504) coupled to the AI engine, position of the data attributes (i.e., clause language) in the contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
in response to receipt of at least one change in the contract template from one or more negotiating entities (i.e., other parties), identifying by a recommendation engine coupled to the processor (504) and a crawler, risk associated with the change wherein the crawler is initiated to identify and process the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).
Schäfer et al., (US 2019/0354582 A1) disclose a switching-based processing logic having dynamic identification of a path for processing of the request based on the at least data script (Schäfer: Para. [0024] discloses the named entity recognizer may be configured to identify a document type for the document 102 and the text 108 and switch between heuristics and machine learning models 112 based on the document type.).

Prior art for was found for the claim as follows:
Re. Claim 22,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations:
a contract management system (Kogut: Abstract.) comprising: 
a server (102) configured to receive a contract creation request through one or more applications (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.);
an AI engine configured to process the request through a bot wherein the AI engine processes a set of parameters (i.e., contract parameters) associated with the request to dynamically generate at least one data script (i.e., natural language annotations) and determine one or more required data attributes (i.e., clauses or clause language) associated with the request (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract to determine the required clause language.); 
a processor (Fig. 5, 504) coupled to the AI engine enabling the processor to identify positioning of the data attributes (i.e., clause language) in a contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
5a recommendation engine coupled to the processor (Fig. 5, 504) and a crawler to identify risk associated with at least one change in the contract template from one or more negotiating entities (i.e., other parties) wherein in response to receipt of the at least one change in the contract template from the one or more negotiating entities the crawler identifies and processes the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).
Khatib et al., (US 2020/0099530 A1) disclose wherein a risk score (e.g., prediction score) associated with the data attributes (e.g., clauses) based on extent of risk is generated by at least one risk identification data model (502) wherein dynamic weights are assigned to the risk score (Khatib: Paras. [0080], [0081], [0097] disclose a prediction score assessing risk associated with clauses generated by risk prediction models 502, wherein dynamic weights are assigned to the prediction score.).
Dimerman (US 2019/0138571 A1) discloses wherein dynamic weights are assigned to the data attributes for computing the risk score (Dimerman: Paras. [0026]-[0027] disclose wherein dynamic weights are assigned to contract attributes for computing the risk score.).








Prior art for was found for the claim as follows:
Re. Claim 27,
Kogut et al., (US 2017/0061352 A1) disclose the following limitations:
A contract management system (Kogut: Abstract.) comprising:
a server (102) configured to receive a contract creation request through one or more applications (Kogut: Fig. 1 & Paras. [0010], [0018], [0034] disclose the concept of a computer system 102 [i.e., server] receiving a contract analysis request which includes a timeframe for completion of the contract.);
an AI engine configured to process the request through a bot wherein the AI engine processes a set of parameters (i.e., contract parameters) associated with the request to dynamically generate at least one data script (i.e., natural language annotations) and determine one or more required data attributes (i.e., clauses or clause language) associated with the request (Kogut: Figs. 1, 5 & Paras. [0018]-[0021] disclose based on analysis of contract parameters, the program 104 can determine required clause language, contract terms, etc., to process the request. For example, contract analyzer program 104 can use natural language annotations to process the semantics of the contract to determine the required clause language.); 
a processor (Fig. 5, 504) coupled to the AI engine enabling the processor to identify positioning of the data attributes (i.e., clause language) in a contract and creating a contract template for execution (Kogut: Paras. [0021], [0026] disclose the contract analyzer program 104 generates a new contract that can display an approval ratio of contract language (e.g., a contract clause) based, at least in part, on the overall parameters of the contract.); and 
5a recommendation engine coupled to the processor (Fig. 5, 504) and a crawler to identify risk associated with at least one change in the contract template from one or more negotiating entities (i.e., other parties) wherein in response to receipt of the at least one change in the contract template from the one or more negotiating entities the crawler identifies and processes the at least one change through the bot for determining an action (i.e., suggestions or actions) to be performed (Kogut: Fig. 5 & Paras. [0011], [0013], [0026]-[0029] disclose the contract analyzer program 104 [i.e., operates as recommendation engine, crawler, bot, and AI engine] receives a modified clause [i.e., at least one change] of the contract template that was saved in data store 106 from the other party [negotiating entity] and can identify and highlight using historic data to compare the previously saved contract template to the contract template received, risks or potential issues that are associated with the modifications along with suggested changes or actions to perform.).
Khatib et al., (US 2020/0099530 A1) disclose a data analyzer configured to analyze one or more text data surrounding at least one data element to be extracted from a data object wherein the data attributes are extracted by executing a sentence level segmentation of the data object and classification of each sentence into a data attribute category (Khatib: Paras. [0086]-[0087], [0090] disclose extracting one or more data elements of a data object by processing one or more text surrounding the data elements wherein the data attributes are extracted by executing a sentence level segmentation of the data object and classification of each sentence into a data attribute category.).

Claim 38 recites analogous limitations to claims 1 and 22 above, therefore the mappings for these claims are deemed superfluous and have been omitted.





















Allowable Subject Matter
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 9, 22, 27, 38] “… wherein the at least one data script includes a set of queries processed by a dynamically generated AI based processing logic including a switching based processing logic, wherein the switching-based processing logic includes dynamic identification of a path for processing of the request based on the at least one data script and determination of multiple data attributes dependent on each other in the contract.” [Claim 7] “… wherein a plurality of contract data is extracted from one or more data objects by a data extraction method, wherein the data extraction method comprises: identifying a type of data object; sending the data object to at least one data recognition training model for identification of at least one data attribute wherein the data recognition training model processes the data object based on prediction analysis by bot for obtaining the data attribute with a confidence score; drawing a bounded box around the identified data attribute by a region of interest script; cropping the at least one identified data attribute in the drawn box; extracting text data from the data attribute by optical character recognition; and validating the text data after processing through an Al based data validation engine.” [Claim 15] “… wherein the at least one data script includes a set of queries processed by a switching-based processing logic having dynamic identification of a path for processing of the request based on the at least data script and determination of the data attributes dependent on each other in a contract … wherein the switching-based processing logic includes dynamic identification of a path for processing of the request based on the data script and determination of multiple data attributes dependent on each other in a contract.” These features are not found or suggested in the prior art.

Claims 1-12, 14-32, 34-39 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-18-2022